John S. Lockman, J.
Petitioner, a potential prosecution witness in the trial of the defendant, Herman Pobliner, moves by way of a pro se application to obtain a witness fee for the time spent in Nassau County pursuant to CPL 620.80.
The petitioner is currently a prisoner who has been transported from the Attica Correctional Facility, New York State Department of Correctional Services to the Nassau County Correctional Center for purposes of the above-mentioned trial. CPL article 620 upon which the petitioner relies for the relief requested is inapplicable. The petitioner’s attendance as a witness in said trial was obtained pursuant to CPL article 630. Since the petitioner currently is a prisoner subject to the rules and regulations of the Department of Correctional Services, *753there is no provision under the current law to provide for fees to a witness confined in institutions within this State.
Accordingly, the petitioner’s motion is denied in all respects.